NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2009-1480


                          LEVEL 3 COMMUNICATIONS, LLC,

                                                       Plaintiff-Appellant,

                                            v.

                            LIMELIGHT NETWORKS, INC.,

                                                       Defendant-Appellee.


        Peter C. McCabe, III, Winston & Strawn LLP, of Chicago, Illinois, argued for
plaintiff-appellant. With him on the brief were Kurt A. Mathas; and Charles B.
Molster, III and Geoffrey P. Eaton, of Washington, DC.

       Robert G. Krupka, Kirkland & Ellis LLP, of Los Angeles, California, argued for
defendant-appellee. With him on the brief were Alexander F. MacKinnon and Nick G.
Saros. Of counsel was Guy Ruttenberg. Of counsel on the brief was Dion Messer,
Limelight Networks, Inc., of Tempe, Arizona.


Appealed from: United States District Court for the Eastern District of Virginia

Judge Mark S. Davis
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                      2009-1480

                        LEVEL 3 COMMUNICATIONS, LLC,

                                                      Plaintiff-Appellant,

                                           v.

                          LIMELIGHT NETWORKS, INC.,

                                                      Defendant-Appellee.




                                   Judgment
ON APPEAL from the        United States District Court for the Eastern District of
                          Virginia

In CASE NO(S).            07-CV-589.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, DYK, and PROST, Circuit Judges).


                          AFFIRMED. See Fed. Cir. R. 36.


                                        ENTERED BY ORDER OF THE COURT



DATED       May 5, 2010                         /s/ Jan Horbaly
                                        Jan Horbaly, Clerk